Citation Nr: 1602756	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  04-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac disorder, to include hypertension.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 22, 2014. 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which found that new and material evidence had not been submitted to reopen the chronic cardiac disorder claim. 

In a December 2010 decision, the Board reopened the claim of entitlement to service connection for a chronic cardiac disorder and remanded the claim for additional development.  A claim for entitlement to TDIU was also remanded by the Board at that time.

In a March 2015 rating decision, the RO granted, in pertinent part, entitlement to a TDIU effective September 22, 2014 and issued a supplemental statement of the case (SSOC) the same month that denied service connection for a chronic cardiac disorder, to include hypertension and entitlement to a TDIU prior to September 22, 2014.  (Note: The Veteran is in receipt of a 100 percent combined disability rating. The RO assigned a TDIU based on an award of 70 percent for service connected PTSD effective September 22, 2014.  The RO then awarded the Veteran special monthly compensation based on the housebound criteria being met effective September 22, 2014.)  The claim has now returned to the Board for further adjudication. 

This appeal was previously before the Board in September 2012, July 2013, October 2013, and September 2015.  The Board most recently remanded the matter to the Agency of Original Jurisdiction (AOJ) for a VA addendum opinion.  The matter is once again before the Board for appellate consideration of the issues on appeal.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to September 22, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cardiac disorder, to include hypertension (HTN), first manifested several years following separation from service, and the probative evidence of record does not show that this condition was caused by or aggravated by the Veteran's service-connected PTSD, or was caused by or aggravated by any incident of service, and was not manifested to a compensable degree within one year following the Veteran's separation from service.
 

CONCLUSION OF LAW

Service connection for a chronic cardiac disorder, to include hypertension, and to include as secondary to PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.

Standard letters sent in July 2002, January 2009, August 2009, and September 2009 satisfied the duty to notify provisions.  These letters fully addressed the notice requirement in its entirety.  The letters informed the Veteran of what evidence was required to substantiate his claims, both on direct and secondary bases, and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied.

To fulfill Dingess requirements, in January, August, and September 2009, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private records and reports have also been obtained, including records from the Social Security Administration (SSA).  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including addendum opinions, in January 2011, October 2012, January 2013, August 2014 and October 2015.  The Board finds the August 2014 VA examiner's opinion with October 2015 addendum adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

Lastly, as noted above, in September 2015 the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the September 2015 remand, a VA addendum opinion was recently acquired.  See October 2015 VA medical opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran's with the development of evidence is required.

II. Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Chronic Cardiac Disorder/Hypertension

The Veteran is seeking entitlement to service connection for a chronic cardiac disorder, to include hypertension.  He contends that his current disorders are due to his service-connected PTSD.  See September 2008 VA Form 21-4138 ("Hypertension (Secondary to Service Connected Type II Diabetes and PTSD)").




Facts & Analysis

Given the evidence of record, the Board finds that service connection for a chronic cardiac disorder, to include hypertension, is not warranted on either a direct, presumptive, or secondary basis.  The Board first notes that procedurally, with regard to the Veteran's cardiac functioning, he was granted service-connection for a heart condition in August 2013.  See August 2013 Rating Decision; see also January 2013 VA examination ("pt wth echocardiogram and two (2) ecg's from the military that demonstrated cardiomegaly...bradycardia/bradyarrythmis is most likely caused by the military.")  Therefore, the chronic cardiac disorders currently on appeal concern the Veteran's "hypertensive heart disease without heart failure" and HTN.  See January 2013 VA examination.

Initially, the Board notes that there is no medical evidence or competent and credible lay evidence in the record which demonstrates that hypertension or a cardiac disorder was manifested to a compensable degree within a year after the Veteran's discharge from service.  38 C.F.R. § 3.309.  Following service, the Veteran's medical records demonstrate a negative history for hypertensive cardiovascular disease until approximately 2001, nearly a decade after service.  See December 1992 VA examination ("his pulse rate and blood pressure sitting, 64, 120/80; recumbent 60, 121/70 and standing 78, 122/80.  The patient has what appears to be good heart function with normal findings."); see also September 2001 VAMC Ambulatory Care Note ("BP: 173/84...HTN"); July 2009 Cardiovascular Interventions Office Follow-Up Visit ("Patient presents with unspecified hypertensive heart disease, without heart failure.  This was first diagnosed 5 years ago.")  As such, service connection for hypertension on a presumptive basis is not warranted.  

Regarding direct service connection, the record demonstrates that the Veteran has current diagnoses of hypertensive heart disease, without heart failure, and essential hypertension, as evidenced by the most recent VA examination.  See August 2014 VA examination; see also July 2009 Cardiovascular Interventions Office Follow-Up Visit.  Thus, the first element of service connection is established, the presence of a current disorder.

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran's service treatment records reflect that there was no diagnosis of hypertension in service or within one year of service.  However, during his active duty, the Veteran had multiple blood pressure readings below 120/80 and several elevated blood pressure readings, up to 144/ 92.  At a December 1992 VA examination, the Veteran had three blood pressure readings taken, and two showed a diastolic pressure of 80.  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. 
 § 4.104, Diagnostic Code 7101.  As the Veteran has suggested, these in-service blood pressure readings are suggestive of a cardiac disorder, such as the onset of hypertension.  See June 2009 Veteran Disability Appeal ("my military records show numerous entries of blood pressure diastolic readings in the high 80's and low 90's.")  The Board notes that the August 2014 VA examiner identified the Veteran's "isolated high blood pressure reading[s] while on active duty," but also noted the absence of any "objective evidence of established diagnosis of HTN" until many years after his service.  See August 2014 VA examination.  There is evidence of an in-service event and thus, the second element of service connection is met.

Unfortunately, the Board finds that the third element under Shedden, a causal nexus, has not been established.  The Veteran has been afforded multiple VA examinations and addendum reports about his heart in 2011, 2012, 2013, 2014, and 2015.  For the reasons detailed in prior Board remands, the Board finds the 2011, 2012 and 2013 VA opinions carry little probative weight in light of their latter counterparts.  See October 2012 Board decision; see also July 2013 Board decision; see also October 2013 Board decision; see also September 2015 Board decision.  However, the Board does note that none of these reports provided a positive nexus opinion regarding the Veteran's service and his current cardiac disorders.  See January 2013 VA examination ("No finding in pt's c-file of military related hypertension.  Pt's hypertension is idiopathic (unknown in origin).  However his blood pressure would be affected by adult history of obesity as demonstrated by BMI greater than 30.")

The Board finds that the August 2014 VA examiner conducted a thorough and detailed review of the Veteran's file and provided adequate rationale for the opinions that the Veteran's hypertensive cardiovascular disease was not related to service.  See August 2014 VA examination.  Specifically, following a review of the Veteran's medical history and thorough examination, the examiner noted the Veteran's "isolated high blood pressure readings," while in the military and the absence of an established diagnosis of HTN while on active duty.  Id.  The examiner noted that the Veteran is currently taking Lisinopril for his HTN, and that his blood pressure readings at the examination were a consistent 140/80.  Id.  The examiner also identified the Veteran's "morbidly increased BMI" as a complication/condition related to the diagnosis of HTN.  Id.  Additionally, the examiner noted the Veteran's "evaluations over the years for complaints of palpations [and] non-specific chest discomfort," identifying his 2009 diagnosis of hypertensive heart disease.  Id.  The examiner further noted that the Veteran had an exercise stress test while on active duty in 1988 that "was completely normal," and that a "baseline abnormal EKG" first appeared in July 1995.  Id.  The examiner cited to pertinent post-service medical history concerning the hypertensive heart disease and opined that its etiology stemmed from diastolic dysfunction due to a "long history of poorly controlled HTN."  Id.  

The examiner concluded that both the Veteran's "HTN and hypertensive heart disease are less likely as not due to his military service"  Id.  The examiner explained that the Veteran's hypertensive heart disease is "strictly related and is secondary to his long history of poorly controlled HTN."  Id.  Regarding his hypertension, the examiner identified that the onset of the disease was "many years after the Veteran separated from the military."  Id.  The examiner noted the Veteran's "isolated" high blood pressure readings, but noted the absence of "objective evidence of an established diagnosis of HTN."  Lastly, the examiner identified that the Veteran's "lifestyle and morbidly increased BMI" were "significant" factors in his control of HTN.  Id.  

With regard to the Veteran's claim that his cardiac disorders are secondary to his service-connected PTSD, the August 2014 VA examiner specifically opined that the Veteran's hypertension was not caused by or aggravated by his PTSD.  In rendering this opinion, the August 2014 VA examiner explained in the October 2015 addendum report that there "is no objective evidence in the medical literature confirming that PTSD can aggravate" the Veteran's cardiac disorder.  See October 2015 VA addendum.  The examiner further explained that such a connection cannot be determined with "any known pathophysiological and neuroanatomic principles" in light of the objective evidence of record.  Id.  As with direct service connection, the examiner identified that the Veteran's hypertensive disease is a function of HTN that is affected by his "lifestyle and morbidly increased BMI,", thus negating theories of proximate cause and aggravation.  See August 2014 VA examination.  As the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to the opinion.  See Nieves-Rodriguez, supra. 

While the Veteran contends that his cardiac disorders are due to service or secondary to his PTSD, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the hypertension has multiple potential etiologies, expert testimony is necessary to establish causation and aggravation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that service connection for a cardiac disorder, to include hypertension, is not warranted on a presumptive, direct, or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chronic cardiac disorder, to include hypertension, is denied.


REMAND

The Board noted in the initial December 2010 Remand that the Veteran contends that "[he] has been unable to work because of his service-connected disabilities since May 20, 2002."  As noted above, in a March 2015 rating decision, the RO granted, in pertinent part, entitlement to a TDIU effective September 22, 2014 and issued a supplemental statement of the case (SSOC) the same month that denied service connection for a chronic cardiac disorder, to include hypertension and entitlement to a TDIU prior to September 22, 2014.  The RO assigned a TDIU based on an award of 70 percent for service connected PTSD effective September 22, 2014.  The RO then awarded the Veteran special monthly compensation based on the housebound criteria being met effective September 22, 2014.  The record reflects that prior to September 22, 2014, the Veteran is in receipt of a 90 percent combined disability rating effective May 20, 2002, a 80 percent combined disability rating effective September 22, 2002, a 90 percent combined disability rating effective September 23, 2002, and a 100 percent combined disability rating effective September 26, 2002.  

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 4.16.

The Veteran submitted his employment information in July 2010 which covered the period from January 2005 to January 2010.  See January 2010 VA Form 21-8940.  The Veteran indicated that he was unable to work due to "PTSD/Gastritis/Cervical/ Lumbar/Spinal."  The Veteran was afforded a PTSD VA examination in June 2012.  See June 2012 VA examination.  The examiner concluded that, in sole regard to the Veteran's mental conditions, that he is "not precluded from functioning effectively in an occupational setting."  Id.  The Veteran presented for a VA examination for individual unemployability in August 2012.  See August 2012 VA examination.  The examiner concluded that the Veteran has "no limitations on sedentary employability."  Id.  The Veteran was afforded a VA examination in August 2014.  See August 2014 VA examination.  The examiner opined that "sedentary occupational activities" were not affected, since the Veteran need only be located near a bathroom while working.  Id.  

The Veteran also submitted medical opinions from his private treating physicians in March and July 2010.  The July 2010 medical opinion of the Veteran's physician notes that he suffers from urinary incontinence and is in "extreme bilateral pain" from kidney stones.  See July 2010 A.W. opinion.  The March 2010 opinion of R.G. reveals that he had been treating the Veteran for his prostate cancer and several other service-connected urological disabilities including urinary incontinence, for which he "must change absorbent pads up to seven times a day."  See March 2010 R.G. opinion.  The physician also noted the Veteran's ongoing treatment for his service-connected PTSD, severe degenerative disc disease, chronic arthritis, and hearing loss, and that the Veteran's medical records demonstrated an "impact" on his activities of daily living.  Id.  The physician concluded that "due to the magnitude, scope, and complexity," of the Veteran's condition, that it would be unreasonable to expect the Veteran to work.  Id.  Moreover, the physician opined that the Veteran would be a "liability" to an employer, as he would be unable to "maintain gainful employment of any sort, due to his service connected physical mental emotional, and psychological limitations."  Id.  

The Board finds that in light of the RO's awards in March 2015, VA regulation 38 C.F.R. § 4.16(a), information the Veteran provided on VA Form 21-8940 dated in January 2010, and medical evidence of record, the only period left in contention is from May 20, 2002 to September 25, 2002.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this regard, the Board finds that additional development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete a VA Form 21-8940 for the period May 20, 2002 to September 25, 2002.

2.  After completing the above, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


